Citation Nr: 0605600	
Decision Date: 02/28/06    Archive Date: 03/01/06	

DOCKET NO.  03-19 601	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARINGS ON APPEAL

Appellant, appellant's spouse, and appellant's mother


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel


INTRODUCTION

The veteran served on active duty from December 1981 to 
December 1985.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of an October 2001 decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Boston, 
Massachusetts.  



FINDINGS OF FACT

The evidentiary record does not support a diagnosis of post-
traumatic stress disorder related to the veteran's active 
military service.


CONCLUSION OF LAW

Post-traumatic stress disorder was not incurred in or 
aggravated by active military service.  38 U.S.C.A. § 1131 
(West 2002); 38 C.F.R. §§ 3.303, 3.304(f) (2005).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9th, 2000) [codified At 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002)] redefined VA's duty to assist a veteran in the 
development of his claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2005).

The notice requirements of the VCAA require VA to notify a 
veteran of any evidence that is necessary to substantiate his 
claim, as well as the evidence VA will attempt to obtain and 
which evidence he is responsible for providing.  Quartuccio 
v. Principi, 14 Vet. App. 183 (2002).

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (hereinafter, 
"the Court") held, in part, that VCAA notice, as required by 
38 U.S.C.A. § 5103(a), must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the 
RO).  The Court also held, however, that providing VCAA 
notice to the claimant after the initial decision could 
satisfy the requirements of the VCAA if the timing of the 
notice was not prejudicial to the claimant.  Pelegrini, 
18 Vet. App. at 121.  

As will be discussed below, the VCAA provisions have been 
considered and complied with.  There is no indication that 
there is additional evidence to obtain, there is no 
additional notice that should be provided, and there has been 
a complete review of all the evidence without prejudice to 
the appellant.  As such, there is no indication that there is 
any prejudice to the appellant by the order of events in this 
case.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005); 
Bernard v. Brown, 4 Vet. App. 384 (1993).  Any error in the 
sequence of events is not shown to have had any effect on the 
case, or to have caused injury to the claimant.  
Consequently, the Board concludes that any such error is 
harmless and does not prohibit consideration of this matter 
on the merits.  See Mayfield, supra; ATD Corp. v. Lydall, 
Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

In this case, in correspondence of October 2002, the RO 
provided notice to the veteran regarding what information and 
evidence was needed to substantiate his claim for service 
connection, as well as what information and evidence should 
be submitted by him, what information and evidence would be 
obtained by VA, and the need for the veteran to advise VA of 
or submit any further evidence pertaining to his claim.

The veteran and his representative were also provided with a 
copy of the appealed rating decision, as well as a March 2003 
Statement of the Case (SOC), and June 2003, November 2003, 
March 2004, and April 2004 Supplemental Statements of the 
Case (SSOC).  These documents provided them with notice of 
the law and governing regulations, as well as the reasons for 
the determinations made regarding the veteran's claim.  By 
way of these documents, they were also specifically informed 
of the cumulative evidence already provided to VA, or 
obtained by VA on the veteran's behalf.  Additionally, the 
SOC included a summary of the relevant VCAA regulatory 
provisions of 38 C.F.R. § 3.159.  Therefore, the Board finds 
that the veteran was notified and aware of the evidence 
needed to substantiate his claim, the avenues through which 
he might obtain such evidence, and the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  Accordingly, there is no further duty to notify, 
and no prejudice to the veteran exists by deciding the claim.

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file consists of the 
veteran's service medical records, as well as postservice 
medical records and examination reports.  Under the 
circumstances of this case, the veteran has received the 
notice and assistance contemplated by law, and adjudication 
of the claim poses no risk of prejudice to  him.  See 
Mayfield, supra; Smith v. Gober, 14 Vet. App. 227 (2000), 
aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 
15 Vet. App. 143 (2001) (VCAA does not require remand where 
VA thoroughly discussed factual determinations leading to 
conclusion and evidence of record provides a plausible basis 
for factual conclusions, and where development of the 
evidence was as complete as was necessary for a fair 
adjudication of the claim).

Factual Background

Information currently on file is to the effect that, while in 
service, the veteran served as an inventory management 
specialist.  Award and commendations given the veteran 
include the Air Force Training Ribbon, the Small Arms Expert 
Marksmanship Ribbon, and the Air Force Good Conduct Medal. 

In a service clinical record dated in September 1982, it was 
noted that the veteran was requesting no further services, 
inasmuch as he had "resolved things on his own."  
Additionally noted was that no diagnosis and/or prognosis was 
warranted.

A service clinical record dated in October 1982 reveals that 
the veteran was seen at that time for a complaint of 
intermittent headaches of six days' duration.  According to 
the veteran, he had been "under stress."  Reportedly, while 
on leave, the veteran's wife, who was six months pregnant, 
had been introduced to his mother.  Apparently, the veteran's 
mother had "tried to kill herself" the previous week, which 
was a "monthly thing with her."  A physical examination of 
the veteran was essentially unremarkable.  The clinical 
assessment was tension/anxiety, and the veteran was returned 
to duty.

In late October 1982, the veteran was once again seen with a 
complaint of headaches.  According to the veteran, he felt as 
if he were under "a lot of stress."  The clinical assessment 
was questionable frontal sinusitis.

A record of inpatient treatment dated in early December 1983 
reveals that the veteran was seen at that time for acute 
gastroenteritis.

A record of inpatient treatment dated in early February 1984 
reveals that the veteran was seen at that time for abdominal 
pain of unclear etiology.

A service clinical record dated in early June 1984 reveals 
that the veteran was seen at that time for a complaint of 
pain in his chest and on his left side.  Reportedly, the 
veteran had been involved in an altercation a week earlier, 
as a result of which he had been experiencing continued 
discomfort in his left anterior chest, with increasing pain 
on deep inspiration or coughing.  On physical examination, 
the veteran was in no acute distress.  Examination of the 
veteran's chest showed a small ecchymotic area in the right 
anterior region, which was minimally tender.  The veteran's 
lungs were clear, and his heart showed a regular rate and 
rhythm, without murmur.  The clinical assessment was 
contusion. 

In a service personnel record of mid June 1984, it was noted 
that the veteran had, apparently, been assigned from one area 
to another, with a duty title of "bench stock specialist."  

A record of inpatient treatment dated in early August 1985 
reveals that the veteran was seen at that time for low back 
pain.

On VA psychiatric examination in April 1986, the veteran 
stated that he had "loved the service" and adjusted well to 
it up until he began having back problems in 1985.  The 
veteran additionally reported that, in the latter part of 
that year (1985), he had experienced marital problems.  This, 
combined with the back injuries he had suffered in May and 
July 1985, required a week of hospitalization, and was enough 
to prompt him to request "relief from his reenlistment."

When further questioned, the veteran stated that, in December 
1985, there was a "confused incident" where he was arrested 
for breaking and entering, an event which had occurred six 
years earlier.  According to the veteran, at that time, his 
mother falsely accused him because she was opposed to his 
marriage to his wife-to-be.  When questioned regarding his 
symptoms, the veteran complained of some tension and 
nervousness, but denied problems with fighting.  At the time 
of evaluation, he was somewhat bitter regarding his military 
service, stating that "they" had "tried to give him a bad 
conduct discharge due to his arrest."

On mental status examination, the veteran was moderately 
tense, with several complaints regarding his time in service.  
However, the veteran generally felt that, while in service, 
he had done a good job.  Reportedly, had he been given the 
opportunity, the veteran would have preferred to stay in 
service.

On further evaluation, the veteran complained of problems 
adjusting to civilian life, as well as to his rapid 
termination from service following the frustration of his 
plan to reenlist.  According to the veteran, this was causing 
him considerable stress.  His sleep was reportedly restless, 
and there were problems with excess irritability, though with 
no overt depression, psychosis, delusions, or hallucinations.  
At the time of evaluation, orientation and intellectual 
functioning were intact.  Insight and judgment were described 
as fair.  The pertinent diagnosis was adjustment disorder 
with anxious mood.

VA outpatient treatment records dated in September and 
October 2000 show treatment at that time for various 
psychiatric problems, including post-traumatic stress 
disorder.  In an entry of October 2000, it was noted that the 
veteran had been brought to the emergency room by his primary 
VA therapist, who stated that, during her session with him, 
he had become increasingly disorganized, dissociative, and 
panicked.  Reportedly, the veteran had some history of 
paranoia, as well as a question of psychotic features in his 
differential diagnosis.  The pertinent diagnoses were post-
traumatic stress disorder; and major depression with mood-
congruent psychotic features.

In September 2002, there was received from the veteran a 
statement detailing his specific inservice stressor.  
According to the veteran, while in service, he was 
transferred from "demand processing" to "bench stock" within 
the same squadron, due to a request on his part to change 
military occupational specialties.  The veteran further 
indicated that, on one occasion, his former supervisor, a 
noncommissioned officer (NCO), had assaulted him.  Following 
this assault, the veteran reportedly went to the hospital, 
where he was seen and released.  The noncommissioned officer 
responsible for the attack was reportedly court-martialed, 
and spent a number of months in the base jail.  The veteran 
indicated that, while in the hospital, pictures had been 
taken of the strangulation marks on his neck.

In correspondence of January 2003, the veteran's former 
spouse wrote that, while she was married to the veteran, he 
was "very abusive and controlling," as well as a "con artist 
and a liar."  According to the veteran's ex-wife, at one 
point, the veteran "suddenly realized that his post-traumatic 
stress stemmed from an argument that he had with a staff 
sergeant while in the service."  This (the staff sergeant) 
was a man with whom the veteran sometimes drank at 7:30 in 
the morning following completion of the late shift on base.  
According to the veteran's ex-wife, he had been "strangled."  
However, that was the last she heard of that incident until 
the veteran "brought it up 17 years later."  In the opinion 
of the veteran's ex-wife, he (i.e., the veteran) was 
attempting to have his disability increased by claiming that 
the aforementioned argument was the cause of his mental 
problems.

In correspondence of January 2003, a VA psychologist 
indicated that the veteran had been in treatment with her 
since August 2002.  Reportedly, prior to that time, in August 
2001, the veteran had received diagnoses of post-traumatic 
stress disorder, as well as major depression with psychotic 
features.  At that time, the veteran reported that, on one 
occasion in service, he was approached by his former NCO, who 
attacked him without warning or provocation.  According to 
the veteran, he was choked to the point of becoming 
unconscious during the attack.  The veteran recalled having 
the NCO come through the door, and then awakening in a 
hospital bed.  Per the veteran's report, the NCO was court-
martialed as a result of this incident.  Noted at the time 
was that evidence of the assault was not corroborated by 
"paper evidence."  However, the veteran's report of the event 
was quite believable, as his affect was consistent with the 
content of the discussion.  In the opinion of previous 
examiners, the veteran's post-traumatic stress disorder 
symptoms, as well as his psychotic symptomatology, were 
related to the aforementioned military trauma.

In correspondence of June 2003, the veteran's former spouse 
wrote that the veteran "most definitely" had an issue with 
honesty, and that he "had absolutely no conscience."  The 
veteran's former spouse additionally indicated that the 
veteran was "by far the most dishonest person (she) had ever 
encountered."

In correspondence of August 2003, the veteran's father wrote 
that the son that had entered the Air Force was not the same 
son that had "come out."  Reportedly, since the time of the 
veteran's discharge, he had not been able to hold a job.

Received in September 2003 were VA treatment records covering 
the period from June 2000 to September 2003, showing 
treatment during that time for various psychiatric problems.  
In an entry of August 2000, it was noted that the veteran's 
MMPI-2 validity scales suggested that his clinical scales 
were "uninterpretable."  Reportedly, the veteran's validity 
confirmation scores were characteristic of patients who were 
either suffering from severe psychopathology, or exaggerating 
their symptoms with a "cry for help" or for secondary gain.  
With respect to post-traumatic stress disorder psychometric 
data, the veteran scored 156 on the civilian version of the 
Mississippi Scale, a score above the diagnostic cut-off for a 
diagnosis of post-traumatic stress disorder.  

In an entry of November 2000, a VA psychologist wrote that 
the veteran had been seen at the National Center for Post 
Traumatic Stress disorder since June 2000, and had undergone 
a comprehensive mental health assessment in August 2000.  
According to the VA psychologist, the results of that 
assessment indicated that the veteran was currently suffering 
from post-traumatic stress disorder, as well as major 
depression with mood-congruent psychotic features.

During the course of an RO hearing in September 2003, the 
veteran, his mother, and his spouse offered testimony 
regarding the nature and etiology of his alleged 
post-traumatic stress disorder.  

In correspondence of September 2003, an Information 
Specialist with the United States Air Force Office of Special 
Investigations wrote that a query regarding the veteran's 
former NCO which had been run through the Defense Clearance 
Investigative Index data base had been unable to identify any 
pertinent or derogatory information regarding that NCO, or 
the veteran's allegations.

On VA psychiatric examination in October 2003, it was noted 
that the veteran first presented for psychiatric treatment in 
2000, following which he engaged in intensive outpatient 
treatment.  The veteran's history and complaints were 
recounted, with the veteran stating that, while in service, 
he was "thought rather poorly of" by his NCO, who took an 
immediate dislike to him.  According to the veteran, in 1984, 
this NCO assaulted him, choking him to the point of 
unconsciousness.  Regarding the veteran's ex-wife, a number 
of whose letters were included in the claims folder, the 
examiner was of the opinion that her reliability as a witness 
was "very questionable."  This was primarily the case due to 
her "four or five marriages since divorcing (the veteran)."

On mental status examination, the examiner noted that the 
veteran was one of the "most symptomatic patients" that a 
previous psychologist had ever seen.  Significantly, that 
psychologist was an extremely experienced therapist who had 
"probably seen thousands of patients with post-traumatic 
stress disorder."  Mental status examination was remarkable 
for emotional lability, and an inability to come near people.  
The pertinent diagnoses were chronic and severe post-
traumatic stress disorder; panic disorder; major depressive 
episode with psychotic features; and rule out schizotypal 
personality disorder.  

In correspondence of November 2003, a rating VSR at the 
Boston RO stated that he had obtained and reviewed a complete 
copy of the service personnel records of the NCO who had 
allegedly assaulted the veteran in service.  According to the 
VSR, those records were reviewed in order to substantiate the 
veteran's claim of a personal assault while on active duty.  
However, a complete review of those records showed no 
evidence that the NCO in question had ever been the subject 
of a criminal investigation.  Nor had he ever undergone 
court-martial proceedings in his entire military career.  

Currently on file is a transcript of a December 2003 hearing 
before the Trial Court of the Commonwealth of Massachusetts.  
During the course of that hearing, the veteran's ex-wife 
testified that the veteran had asked her to attest to the 
fact that he had a mental illness "after he was strangled in 
the service 18 years ago."  However, the veteran's ex-wife 
testified that he (i.e., the veteran), was "the same before, 
after, and always."  The veteran's ex-wife further testified 
that she never said that it (the strangulation) didn't 
happen, but, rather, that "there was nothing wrong with him 
(i.e., the veteran) afterwards."  See Transcript, pp. 9-10. 

In correspondence of December 2003, the veteran's mother 
wrote that her son (the veteran) had been assaulted during 
the summer of 1984.  According to the veteran's mother, she 
became aware of the assault on receiving a call from the 
veteran's then wife, explaining that the veteran had been 
assaulted by a supervisor at work.  In fact, the veteran's 
then wife reportedly indicated that he (the veteran) had been 
"strangled."

In correspondence of September 2004, the veteran's wife wrote 
that, since 1990, she had seen "major emotional changes" in 
the veteran.  According to the veteran's wife, she had known 
the veteran for over 18 years, and was married to him when he 
received his diagnosis of post-traumatic stress disorder.

In correspondence of November 2005, a VA psychologist wrote 
that the veteran had continued to receive individual, group, 
and psychopharmacologic treatment.  Reportedly, despite 
having made some progress, the veteran continued to be highly 
symptomatic."

During the course of a hearing before the undersigned 
Veterans Law Judge in December 2005, the veteran and his wife 
offered additional testimony regarding the nature and 
etiology of his alleged post-traumatic stress disorder.  

Analysis

The veteran in this case seeks service connection for post-
traumatic stress disorder.  In that regard, service 
connection for post-traumatic stress disorder requires 
medical evidence diagnosing the condition in accordance with 
38 C.F.R. § 4.125(a); a link, established by medical 
evidence, between current symptoms and an inservice stressor; 
and credible supporting evidence that the claimed in service 
stressor actually occurred.  However, if the claimed stressor 
is not combat-related (as in this case), the veteran's lay 
testimony regarding the inservice stressor is insufficient, 
standing alone, to establish service connection, and must be 
corroborated by credible evidence.  Dizoglio v. Brown, 9 Vet. 
App. 163, 166 (1996); Duran v. Brown, 6 Vet. App. 283, 289 
(1994).  Where a post-traumatic stress disorder claim is 
based on an inservice personal assault, evidence from sources 
other than the veteran's service records may corroborate the 
veteran's account of the stressor incident.  Examples of such 
evidence include, but are not limited to:  records from law 
enforcement authorities, rape crisis centers, mental health 
counseling centers, hospitals or physicians; pregnancy tests 
or tests for sexually transmitted disease; and statements 
from family members, roommates, fellow service members, or 
clergy.  Evidence of behavioral changes following the claimed 
assault is one type of relevant evidence which may be found 
in the sources.  Examples of behavior changes which might 
constitute credible evidence of a stressor include, but are 
not limited to:  a request for a transfer to another military 
duty assignment; deterioration in work performance; substance 
abuse; episodes of depression, panic attacks, or anxiety 
without an identifiable cause; or unexplained economic or 
social behavioral changes.  38 C.F.R. § 3.304(f) (2005).

In the present case, service medical records fail to 
demonstrate the presence of a post-traumatic stress disorder.  
While in September 1982, the veteran was apparently seen by a 
social worker at the mental health clinic, he stated that he 
had "resolved things on his own," and no diagnosis or 
prognosis was assigned.  While in October 1982, there was 
some evidence of tension and/or anxiety, this was apparently 
precipitated by various family and/or marital problems, and 
not by an "assault" in service.  It is true that, in June 
1984, the veteran was seen for various complaints, apparently 
associated with a prior "altercation."  However, these 
complaints consisted of discomfort in the anterior chest, 
with increased pain on deep inspiration or coughing.  
Physical examination showed evidence of a small ecchymotic 
area on the veteran's left anterior chest, with only minimal 
tenderness.  At no time was it indicated that the veteran had 
sustained any injuries to his neck.  Nor did the veteran 
complain of any such neck injuries (as would be likely in a 
case of strangulation).  

The earliest clinical indication of the presence of a chronic 
psychiatric disorder of any kind is revealed by a VA 
psychiatric examination dated in April 1986, at which time 
the veteran received a diagnosis of an adjustment disorder 
with anxious mood.  Once again, the veteran made no mention 
of any inservice incident involving strangulation at the 
hands of his supervising NCO.  Rather, he alluded to various 
personal problems, as well as problems adjusting to civilian 
life.  Post-traumatic stress disorder was first noted no 
earlier than the year 2000, fully 15 years following the 
veteran's discharge from service.

On more than one occasion, the veteran has attributed his 
claimed post-traumatic stress disorder to an incident in 
1984, at which time he was allegedly assaulted without 
provocation by an NCO for whom he had previously worked.  
According to the veteran, following that incident, he was 
hospitalized, and pictures of his neck were taken.  However, 
extensive efforts to verify this assault have proven 
fruitless.  While on various occasions in service, the 
veteran was, in fact, hospitalized, there is no indication 
that any of those hospitalizations had anything whatsoever to 
do with a personal assault.  Moreover, as noted above, there 
is no indication, based on medical records, that at any time 
during the veteran's period of active service, he was 
"strangled" by his NCO or, for that matter, anyone else.  Nor 
is there evidence that, following such an incident, the 
veteran was "unconscious" or hospitalized.  In point of fact, 
a review of the personal record of the NCO in question shows 
no evidence of any such incident, or of disciplinary action 
(such as court-martial proceedings) taken in response.

The Board acknowledges that, on a number of occasions, the 
veteran has received a diagnosis of post-traumatic stress 
disorder.  However, in order to succeed on a claim of service 
connection for that disorder, there must be demonstrated not 
only the existence of the disability, but a link, established 
by medical evidence, between current symptomatology and 
inservice stressor.  If the stressor in question is not 
combat-related, the veteran's lay testimony regarding the 
alleged stressor is insufficient, absent corroborating 
credible evidence, to establish service connection.  Here, 
various statements of the veteran's mother regarding an 
alleged inservice "assault" were clearly based on information 
provided to her by the veteran's then wife, who obviously 
obtained her information from the veteran.  Significantly, 
while in the case of claimed post-traumatic stress disorder 
based on an inservice personal assault, evidence from other 
sources may be considered, corroboration of the inservice 
stressor is still a requisite to success on the claim.  Such 
corroboration is lacking in this case.

In conclusion, in the case at hand, the existence of an 
inservice stressor sufficient to provoke a post-traumatic 
stress disorder has not been demonstrated.  This remains the 
case despite extensive efforts on the part of the RO to 
verify the incident allegedly responsible for the veteran's 
claimed post-traumatic stress disorder.  Under the 
circumstances, and absent corroborating credible evidence 
demonstrating the presence of an inservice stressor, the 
veteran's claim for service connection for post-traumatic 
stress disorder must be denied.



ORDER

Service connection for post-traumatic stress disorder is 
denied.



	                        
____________________________________________
	V. L. JORDAN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


